DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0343626 to Thenuwara et al., hereinafter Thenuwara, in view of US 2010/0109966 to Mateychuk et al., hereinafter Mateychuk.
Regarding claim 1, Thenuwara discloses a cochlear implant assembly (Fig 1: cochlear implant system 100) adapted for insertion into a recipient (para 0044), comprising: a cochlear implant (CI 300; para 0047) configured to apply electrical stimulation to the recipient by way of an electrode array (electrode array 195); a cochlear implant antenna (implanted antenna 187) communicatively coupled to the cochlear implant (para 0046); and an encapsulant that covers the cochlear implant and the cochlear implant antenna (Fig 3: encapsulant 320; para 0051). 
Thenuwara does not disclose the encapsulant is impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna.
Mateychuk also teaches an antenna for an implantable medical device encased in biocompatible material (abstract). However, Mateychuk teaches the encapsulant is impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cochlear implant assembly of Thenuwara wherein the encapsulant is impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).

Regarding claim 3, Thenuwara further teaches wherein the encapsulant is transparent in a region that covers the cochlear implant antenna such that the cochlear implant antenna is visible through the encapsulant (para 0051: the medical grade silicone surrounding antenna 187 is clear).
Regarding claim 4, Thenuwara further teaches wherein the cochlear implant antenna includes a wire that is covered in an insulative coating (para 0051; Fig 3: antenna 187).
Regarding claim 5, Thenuwara further teaches wherein the dielectric material is configured to suppress biofilm formation on a surface of the cochlear implant assembly (para 0051: prevents reactions with human tissue).
Regarding claim 6, Thenuwara discloses wherein the encapsulant is formed of silicone (para 0051). 
Thenuwara does not disclose the dielectric material impregnated in the silicone is one or more of titanium dioxide.
However, Mateychuk teaches the dielectric material impregnated in the silicone is one or more of titanium dioxide (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the silicone encapsulate of Thenuwara wherein the dielectric material impregnated in the silicone is one or more of titanium dioxide, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).

Thenuwara does not disclose a first encapsulant that covers the cochlear implant antenna, the first encapsulant impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna.
Mateychuk also teaches an antenna for an implantable medical device encased in biocompatible material (abstract). However, Mateychuk teaches a first encapsulant that covers the cochlear implant antenna, the first encapsulant impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cochlear implant system of Thenuwara wherein the first encapsulant that covers the cochlear implant antenna, the first encapsulant impregnated with a dielectric material that is configured to confine an electric field around the cochlear implant antenna, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).
Regarding claim 8, Thenuwara discloses wherein the second encapsulant is transparent (para 0051: the medical grade silicone surrounding antenna 187 is clear).

However, Mateychuk teaches wherein the first encapsulate is opaque (para 0059: the dielectric material of Mateychuk is silicone doped with titanium dioxide which Applicant disclosed would turn the encapsulant opaque [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the second transparent encapsulate of Thenuwara with the first encapsulate being opaque, as taught by Mateychuk, for purpose of modifying the radiation pattern to reduce the power directly dissipated into the human body (para 0059).
Regarding claim 9, Thenuwara further teaches wherein both the first encapsulant and the second encapsulant are transparent (para 0059: the dielectric material of Mateychuk is silicone doped with titanium dioxide which Applicant disclosed would turn the encapsulant opaque [0035]).
Regarding claim 10, Thenuwara further teaches wherein the cochlear implant antenna includes a wire that is covered in an insulative coating (para 0051; Fig 3: antenna 187).
Regarding claim 11, Thenuwara further teaches wherein the dielectric material is configured to suppress biofilm formation on a surface of the cochlear implant assembly (para 0051: prevents reactions with human tissue).
Regarding claim 12, Thenuwara discloses wherein the encapsulant is formed of silicone (para 0051). 
Thenuwara does not disclose the dielectric material impregnated in the silicone is one or more of titanium dioxide.
However, Mateychuk teaches the dielectric material impregnated in the silicone is one or more of titanium dioxide (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the silicone encapsulate of Thenuwara wherein the dielectric 
Regarding claim 13, Thenuwara discloses a method of manufacturing a cochlear implant assembly (Fig 1: cochlear implant system 100) adapted for insertion into a recipient (para 0044), the method comprising: communicatively connecting (para 0046) a cochlear implant antenna (implanted antenna 187) to a cochlear implant (CI 300; para 0047) that is configured to apply electrical stimulation to the recipient by way of an electrode array (electrode array 195), the cochlear implant antenna comprising a wire that is covered in an insulative coating (para 0051; Fig 3: antenna 187); providing a cochlear implant and the cochlear implant antenna into a mold (para 0059); and providing the mold with an encapsulant material (para 0051), wherein the encapsulant material forms an encapsulant that covers the cochlear implant and the cochlear implant antenna (Fig 3: encapsulant 320; para 0051).
	Thenuwara does not disclose the encapsulant is impregnated with a dielectric material configured to confine an electric field around the cochlear implant antenna.
	Mateychuk also teaches an antenna for an implantable medical device encased in biocompatible material (abstract). However, Mateychuk teaches the encapsulant is impregnated with a dielectric material configured to confine an electric field around the cochlear implant antenna (para 0059).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of manufacturing a cochlear implant assembly of Thenuwara wherein the encapsulant is impregnated with a dielectric material configured to confine an electric field around the cochlear implant antenna, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).
Regarding claim 14, Thenuwara discloses wherein the providing of the mold with the encapsulant material comprises: forming a second encapsulant by covering the cochlear implant and the first encapsulant with a second portion of the encapsulant material (para 0059), wherein the first encapsulant and the second encapsulant form the encapsulant (Fig 3: encapsulant 320; para 0051).
Thenuwara does not disclose forming a first encapsulant by encapsulating the cochlear implant antenna with a first portion of the encapsulant material that includes the dielectric material.
However, Mateychuk teaches forming a first encapsulant by encapsulating the cochlear implant antenna with a first portion of the encapsulant material that includes the dielectric material (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the second encapsulate of Thenuwara with the first dielectric encapsulate, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).
Regarding claim 15, Thenuwara further teaches wherein the second portion of the encapsulant material does not include the dielectric material (para 0051: medical grade silicone).
Regarding claim 16, Mateychuk teaches wherein the first portion of the encapsulant material is opaque (para 0059: the dielectric material of Mateychuk is silicone doped with titanium dioxide which Applicant disclosed would turn the encapsulant opaque [0035]).
Regarding claim 17, Thenuwara further teaches wherein the first portion of the encapsulant material is transparent (para 0051: medical grade silicone).
Regarding claim 18, Thenuwara discloses wherein the encapsulant is formed of silicone (para 0051). 
Thenuwara does not disclose the dielectric material impregnated in the silicone is one or more of titanium dioxide.
However, Mateychuk teaches the dielectric material impregnated in the silicone is one or more of titanium dioxide (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the silicone encapsulate of Thenuwara wherein the dielectric material impregnated in the silicone is one or more of titanium dioxide, as taught by Mateychuk, for purpose of providing a simple manner of improving antenna performance with a minimal change to existing device configurations while providing a matching gradient of dielectric constant between the antenna conductor and the surrounding environment (para 0059).
Regarding claim 19, Thenuwara further teaches wherein the cochlear implant antenna is provided in a coiled configuration (see Fig 3: antenna 187).
Regarding claim 20, Thenuwara, as previously modified, further teaches wherein the encapsulant material that is impregnated with the dielectric material is in direct contact with the insulative coating of the cochlear implant antenna (para 0051; Fig 3: antenna 187).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792